Judgment unanimously affirmed without costs. Memorandum: Supreme Court properly denied petitioner’s application to vacate respondent’s lien (see, McCormack v Anchor Sav. Bank, 181 AD2d 580; Giordano v Grand Prix Sales, Serv., Restoration Co., 113 Misc 2d 395, 400). We decline to exercise our discretion to impose sanctions or award counsel fees (see, 22 NYCRR 130-1.1; Matter of Schulz v State of New York, 175 AD2d 356, 357-358, lv denied 78 NY2d 862). (Appeal from Judgment of Supreme Court, Nassau County, Me Caffrey, J.— Vacate Lien.) Present—Pine, J. P., Fallon, Callahan, Balio and Davis, JJ.